 


113 HRES 419 EH: Providing for consideration of the bill (H.R. 1965) to streamline and ensure onshore energy permitting, provide for onshore leasing certainty, and give certainty to oil shale development for American energy security, economic development, and job creation, and for other purposes, and providing for consideration of the bill (H.R. 2728) to recognize States' authority to regulate oil and gas operations and promote American energy security, development, and job creation.
U.S. House of Representatives
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 419 
In the House of Representatives, U. S., 
 
November 19, 2013 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1965) to streamline and ensure onshore energy permitting, provide for onshore leasing certainty, and give certainty to oil shale development for American energy security, economic development, and job creation, and for other purposes, and providing for consideration of the bill (H.R. 2728) to recognize States' authority to regulate oil and gas operations and promote American energy security, development, and job creation. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 1965) to streamline and ensure onshore energy permitting, provide for onshore leasing certainty, and give certainty to oil shale development for American energy security, economic development, and job creation, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and amendments specified in this section and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 113–26 shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in part A of the report of the Committee on Rules accompanying this resolution. Each such further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 2728) to recognize States' authority to regulate oil and gas operations and promote American energy security, development, and job creation. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and amendments specified in this section and shall not exceed one hour, with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources and 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Science, Space, and Technology. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 113–27 shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution. Each such further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk. 
